Case: 3:19-cv-00234-NBB-RP Doc #: 134-8 Filed: 10/26/20 1 of 3 PageID #: 1114




                    Exhibit H
       Case: 3:19-cv-00234-NBB-RP Doc #: 134-8 Filed: 10/26/20 2 of 3 PageID #: 1115




         IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                   OXFORD DIVISION


DR. AMY R. WOODS                                                                       PLAINTIFF
VS                              CIVIL ACTION NO. 3:19-CV-00234-NBB-RP
MHM HEALTH PROFESSIONALS, LLC, D/B/A
CENTURION PROFESSIONALS;
MANAGEMENT & TRAINING CORPORATION
JESSE WILLIAMS, INDIVIDUALLY;
AND JOHN DOES 1-9                                                                      DEFENDANTS



__________________________________________________________
              ZOOM DEPOSITION OF JESSE WILLIAMS
__________________________________________________________



         Taken at the Instance of the Plaintiff
 With All Parties Appearing by Zoom Videoconferencing
                               On August 3, 2020
                                   At 12:31 p.m.



REPORTED BY:       SHARRON F. ALLEN, CSR, RPR
                   CSR NO. 1144
             Case: 3:19-cv-00234-NBB-RP Doc #: 134-8 Filed: 10/26/20 3 of 3 PageID #: 1116
                                                                                                    110



1       Q.       Your job is not just violence, though,

2    of inmates; it's violence, security of your

3    officers and the public.                       Right?

4       A.       Very much so, sir.

5       Q.       You guys have pretty violent people in

6    your prison?

7       A.       Yes, sir.

8                    MR. WAIDE:               Object to the form.                            It's

9         leading.

10   BY MR. LONG-DANIELS:

11      Q.       Tell us the most violent level of

12   prisoner that you have there.

13      A.       Well, I have zero inmate at my facility

14   that are there for jaywalking.                              I can assure you

15   of such.      Some of the most violent inmates that

16   I have are what we call "long-term segregation

17   offenders" or maximum security offenders.                                          Some

18   of these offenders are housed in Mississippi

19   Department of Corrections at Marshall for

20   violent crimes -- murder, rape, ag murder,

21   burglary -- but they are classified as long-term

22   segregation offenders because, while they've

23   been incarcerated, they've seriously assaulted

24   staff or other offenders.                        That has raised their

25   security level from medium or close to long-term
